     Case 2:18-cv-02181-JAM-DMC Document 94 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CURTIS LEE HENDERSON, SR.,                        No. 2:18-CV-2181-JAM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    JOE LIZZARAGA, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On August 11, 2020, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. Timely objections to the findings and

23   recommendations have been filed.

24                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

25   304(f), this Court has conducted a de novo review of this case. Having carefully reviewed the

26   entire file, the Court finds the findings and recommendations to be supported by the record and by

27   proper analysis.

28   ///
                                                        1
     Case 2:18-cv-02181-JAM-DMC Document 94 Filed 12/08/20 Page 2 of 2


 1                 Accordingly, IT IS HEREBY ORDERED that:
 2                 1.     The findings and recommendations filed August 11, 2020, are adopted in
 3   full; and
 4                 2.     Plaintiff’s motion for confidential communications with inmate witnesses,
 5   ECF No. 70, is denied.
 6

 7
     DATED: December 7, 2020                   /s/ John A. Mendez
 8
                                               THE HONORABLE JOHN A. MENDEZ
 9                                             UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
